[Cite as State v. Bucey, 2019-Ohio-4874.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28420
                                                  :
 v.                                               :   Trial Court Case No. 2019-CR-452
                                                  :
 MICHAEL A. BUCEY                                 :   (Criminal Appeal from
                                                  :    Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                          Rendered on the 27th day of November, 2019.

                                             ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384,
Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, 301 West Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

TRAVIS KANE, Atty. Reg. No. 0088191, 130 West Second Street, Suite 460, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                            .............
                                                                                        -2-


FROELICH, J.

       {¶ 1} Michael A. Bucey pled guilty in the Montgomery County Court of Common

Pleas to grand theft of a motor vehicle, a fourth-degree felony. In exchange for the plea,

the State dismissed three other charges. After a presentence investigation, the trial court

imposed nine months in prison. For the following reasons, the trial court’s judgment as

to post-release control will be vacated, and the matter will be remanded for the limited

purpose of a nunc pro tunc entry to correct the imposition of post-release control. In all

other respects, the trial court’s judgment will be affirmed.

                            I. Factual and Procedural History

       {¶ 2} According to the presentence investigation report (PSI), at approximately

noon on February 1, 2019, Bucey and another man were passengers in a Honda CRV

owned and driven by Angela Miller, Bucey’s then-girlfriend. While they were driving,

Miller and Bucey (the front seat passenger) began to argue about their relationship and

how he was late for a court hearing. Bucey reportedly also was upset that Miller had

given the other man a ride to obtain gas money. Bucey punched Miller several times in

the head and face while she was driving. Miller pulled the car over and put the vehicle

in park. Once parked, Bucey reached over and took the keys from the ignition. He then

exited the vehicle, walked around to the driver’s door, and ultimately dragged Miller from

the car. Bucey also took Miller’s phone and smashed it on the ground. Bucey then got

into the driver’s seat and drove the car away.

       {¶ 3} Miller reported the robbery to the police on the morning of February 3, 2019.

She told the police that she had not reported the incident earlier, because she believed

that Bucey would return the car.
                                                                                           -3-


        {¶ 4} On February 6, Bucey was charged by complaint with robbery, and a warrant

was issued for his arrest. The police recovered Miller’s vehicle on February 8, 2019, and

apprehended Bucey nearby later that night. The police subsequently determined that

Miller’s vehicle had fled from the police on three occasions during the week after the theft

of that vehicle.

        {¶ 5} On March 7, 2019, a grand jury indicted Bucey for robbery (use of force), a

third-degree felony, grand theft of a motor vehicle, a fourth-degree felony, and two counts

of failure to comply with an order or signal of a police officer, both first-degree

misdemeanors. At his arraignment, Bucey pled not guilty to the charges. The trial court

set bail of a surety bond in the amount of $10,000 and conditional own recognizance with

electronic monitoring. Bucey was to have no contact with Miller. The PSI indicates that

Bucey remained incarcerated while this case was pending, but from April 12 until May 1,

2019, Bucey also was incarcerated on unrelated misdemeanor charges in another case

(Vandalia M.C. No. 19CRB242).

        {¶ 6} Bucey filed a demand for discovery and a motion for a bill of particulars. In

April, the trial court set a pretrial conference for April 30, 2019 and a trial date of May 6,

2019.

        {¶ 7} On April 30, Bucey pled guilty to grand theft of a motor vehicle. In exchange,

the State dismissed the other three charges. The trial court ordered a presentence

investigation, and Bucey filed a sentencing memorandum in which he described his

“journey to sobriety,” expressed remorse, and asked for community control. On May 14,

the trial court orally sentenced Bucey to nine months in prison, informed him that he was

subject to a non-mandatory period of post-release control for up to three years at the
                                                                                        -4-


discretion of the Parole Board, and ordered him to pay court costs.

       {¶ 8} The court filed its judgment entry on May 16, which similarly imposed nine

months in prison and court costs. With respect to post-release control, the entry stated

that Bucey “MAY, if the Parole Board determines that a period of Post Release Control is

necessary for the defendant, be supervised by the Parole Board for a period of THREE

(3) years Post-Release Control after the defendant’s release from imprisonment.”

(Capitalization sic.)

       {¶ 9} Bucey appeals from his conviction.

                               II. Anders Appeal Standard

       {¶ 10} Bucey’s appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). He noted potential assignments of

error related to the trial court’s compliance with Crim.R. 11 at the plea hearing, whether

the trial court erred in not considering R.C. 2929.11 and R.C. 2929.12 on the record at

sentencing, and whether Bucey’s sentence was unsupported by the record.                We

informed Bucey that his attorney had filed an Anders brief on his behalf and granted him

60 days from that date to file a pro se brief. Bucey did not file a pro se brief.

       {¶ 11} Pursuant to Anders, we must determine, “after a full examination of all the

proceedings,” whether the appeal is “wholly frivolous.” Id. at 744; Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988).          An issue is not frivolous merely

because the prosecution can be expected to present a strong argument in reply. State

v. Pullen, 2d Dist. Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. Rather, a frivolous

appeal is one that presents issues lacking arguable merit, which means that, “on the facts

and law involved, no responsible contention can be made that it offers a basis for
                                                                                           -5-


reversal.” State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 8, citing

Pullen at ¶ 4. If we find that any issue — whether presented by appellate counsel,

presented by the defendant, or found through an independent analysis — is not wholly

frivolous, we must appoint different appellate counsel to represent the defendant. Id. at

¶ 7.

                                    III. Anders Review

A. Bucey’s Guilty Plea

       {¶ 12} Crim.R. 11(C)(2) requires a trial court to address the defendant personally

and (a) determine that the defendant is making the plea voluntarily, with an understanding

of the nature of the charges and the maximum penalty, and, if applicable, that the

defendant is not eligible for probation or for the imposition of community control sanctions;

(b) inform the defendant of and determine that the defendant understands the effect of

the plea of guilty and that the court, upon acceptance of the plea, may proceed with

judgment and sentencing; and (c) inform the defendant and determine that he or she

understands that, by entering the plea, the defendant is waiving the rights to a jury trial,

to confront witnesses against him or her, to have compulsory process for obtaining

witnesses, and to require the State to prove guilt beyond a reasonable doubt at a trial at

which he or she cannot be compelled to testify against himself or herself. State v. Brown,

2d Dist. Montgomery No. 21896, 2007-Ohio-6675, ¶ 3.

       {¶ 13} The Supreme Court of Ohio has urged trial courts to comply literally with

Crim.R. 11. State v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 29.

The trial court must comply strictly with Crim.R. 11(C)(2)(c), as it pertains to the waiver of

federal constitutional rights. Id. at ¶ 31. However, because Crim.R. 11(C)(2)(a) and (b)
                                                                                           -6-


involve non-constitutional rights, the trial court need comply only substantially with those

requirements. E.g., State v. Bishop, 156 Ohio St. 3d 156, 2018-Ohio-5132, 124 N.E.3d
766, ¶ 11. “Substantial compliance means that under the totality of the circumstances

the defendant subjectively understands the implications of his plea and the rights he [or

she] is waiving.” State v. Nero, 56 Ohio St. 3d 106, 108, 564 N.E.2d 474 (1990).

          * * * But “[w]hen the trial judge does not substantially comply with Crim.R.

          11 in regard to a nonconstitutional right, reviewing courts must determine

          whether the trial court partially complied or failed to comply with the rule.”

          (Emphasis sic.) Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, 893 N.E.2d
462, at ¶ 32.   “If the trial judge partially complied, e.g., by mentioning

          mandatory postrelease control without explaining it, the plea may be

          vacated only if the defendant demonstrates a prejudicial effect.” Id. But if

          the trial court completely failed to comply with the rule, the plea must be

          vacated. Id. Complete failure “ ‘to comply with the rule does not implicate

          an analysis of prejudice.’ ” Id., quoting State v. Sarkozy, 117 Ohio St. 3d
86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 22.

Bishop at ¶ 19. See also State v. McGlinch, 2019-Ohio-1380, __ N.E.3d __, ¶ 28 (2d

Dist.).

          {¶ 14} We have reviewed the transcript of the plea hearing, held on April 30, 2019.

The trial court fully explained the nature of the charge and possible maximum penalty,

which included possible financial sanctions and a possible prison term of 6, 7, 8, 9, 10,

11, 12, 13, 14, 15, 16, 17, or 18 months. The court notified Bucey that if he received a

prison term, he also faced a “non-mandatory period of post-release control for a period of
                                                                                           -7-


up to three years.” The court notified him of the penalties if he violated post-release

control. The court told Bucey that he was eligible for community control, and that he

could be required to serve a prison term of up to 18 months if he violated community

control.

        {¶ 15} The trial court informed Bucey of the effect of a guilty plea, and it indicated

that it would order a presentence investigation and have him return for sentencing in two

weeks. The court also informed Bucey of the constitutional rights that he was waiving

by entering his guilty plea. Bucey expressed his understanding throughout the plea

hearing. Bucey agreed that the facts read by the prosecutor were true and that he was

entering a guilty plea voluntarily. Bucey signed the plea form after entering his guilty

plea.

        {¶ 16} The record reflects that the trial court fully complied with its obligations

under Crim.R. 11, and that Bucey knowingly, intelligently, and voluntarily entered his

guilty plea to grand theft of a motor vehicle, a fourth-degree felony.

        {¶ 17} In addition, we find nothing in the record to suggest that anything that

occurred prior to Bucey’s guilty plea precluded him from entering a knowing, intelligent,

and voluntary plea. A plea of guilty is a complete admission of guilt. E.g., State v.

Faulkner, 2d Dist. Champaign No. 2013-CA-43, 2015-Ohio-2059, ¶ 9; State v. Wheeler,

2d Dist. Montgomery No. 24112, 2011-Ohio-3423, ¶ 3; Crim.R. 11(B)(1). Consequently,

a guilty plea generally waives all appealable errors that may have occurred in the trial

court, unless such errors precluded the defendant from knowingly, intelligently, and

voluntarily entering his or her guilty plea. See, e.g., State v. Kelley, 57 Ohio St. 3d 127,

566 N.E.2d 658 (1991), paragraph two of the syllabus; Wheeler at ¶ 3. We find no non-
                                                                                          -8-


frivolous issues related to the events prior to Bucey’s guilty plea.

B. Bucey’s Sentence

       {¶ 18} In reviewing felony sentences, appellate courts must apply the standard of

review set forth in R.C. 2953.08(G)(2), rather than an abuse of discretion standard. See

State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 9. Under

R.C. 2953.08(G)(2), an appellate court may increase, reduce, or modify a sentence, or it

may vacate the sentence and remand for resentencing, only if it “clearly and convincingly”

finds either (1) that the record does not support certain specified findings or (2) that the

sentence imposed is contrary to law. State v. Huffman, 2d Dist. Miami No. 2016-CA-16,

2017-Ohio-4097, ¶ 6.

       {¶ 19} R.C. 2929.13(B)(1)(a) provides that if a conviction is for a fourth-degree

felony, community control is mandatory if all the provisions in R.C. 2929.13(B)(1)(a)(i)-(iv)

apply. A trial court may impose a prison term upon an offender who commits a fourth-

degree felony that is not an offense of violence if, among other things, the offender has

previously served a prison term. R.C. 2929.13(B)(1)(b). Bucey had six prior felony

convictions and previously served prison terms.          Accordingly, the trial court was

permitted to impose a prison term for the instant grand theft offense.

       {¶ 20} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” State v. King, 2013-

Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, in exercising its discretion, a trial

court must consider the statutory policies that apply to every felony offense, including

those set out in R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App.3d
                                                                                         -9-


500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio

St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38.         “On a silent record, a trial court is

presumed to have considered the statutory purposes and principles of sentencing, and

the statutory seriousness and recidivism factors.”          State v. Goldblum, 2d Dist.

Montgomery No. 25851, 2014-Ohio-5068, ¶ 50.

      {¶ 21} Bucey was 49 years old at the time of the offense and at sentencing. The

parties had no agreement regarding Bucey’s sentence. Prior to imposing sentence, the

court and Bucey had the following exchange:

      THE COURT: * * * Is there anything you want to tell me before sentencing?

      THE DEFENDANT: Yeah. I know my record it’s been pretty bad, but I'm just

      in a bad situation; I'm dealing with a bad person that got me in this situation.

      It wasn’t her fault that I took the car, but I’m not really blaming her for my

      actions, but --

      THE COURT: But you are?

      THE DEFENDANT: Yeah, but I am.

      THE COURT: Okay. I kind of figured that.

      THE DEFENDANT: I really feel like I don’t need to go to prison for this, but

      my record is going to kill me, so I don’t understand, you know.

      THE COURT: Well, you know quite frankly, sir, I -- your record is something

      I have to consider.

      THE DEFENDANT: Yeah.

      THE COURT: It’s part of a list of things to be considered in terms of

      sentencing, and you’re right, it’s -- you have five pages of misdemeanors.
                                                                                  -10-


I told your lawyer I’ve never seen a misdemeanor record that bad, but

you’ve got two, four, six -- this is your seventh felony; six of those seven

felonies are theft-related. So it’s something I have to --

THE DEFENDANT: Six of the felonies are theft-related?

THE COURT: Yeah, F-2 robbery in 1991, you were in prison it looks like

until at least 2005.

THE DEFENDANT: 20 years ago.

THE COURT: Yeah, well, that’s still a felony; you spent a lot of time in prison

on that. Then, almost immediately after getting out of prison actually, you

went back to prison for a breaking and entering in ’04; ’06, another breaking

and entering; ’08, another breaking and entering; ’08, a possession of

cocaine; ’09, a breaking and entering; yeah, I have to consider all that stuff,

okay?

THE DEFENDANT: I understand.

THE COURT: Okay.          Anything from counsel, other than what we’ve

discussed?

[DEFENSE COUNSEL]: Nothing beyond what we’ve discussed in the

sentencing memorandum that was submitted to the Court.

THE COURT: And I did review that. Sir, I mean, as I told your lawyer this

morning, my intention was to sentence you to 18 months. You can thank

her that it’s not 18 months, all right? As I said, you have an extremely

lengthy record. You do blame the victim; never a good idea to suggest that

it’s somebody else’s fault you took a car. You have many, many theft-
                                                                                        -11-


      related misdemeanors; like I said, almost all of your felonies are theft-

      related. After considering the purposes and principles of sentencing and

      the seriousness and recidivism factors, I’m going to sentence you to nine

      months at the Correction[al] and [sic] Reception Center. You’ll be given all

      applicable jail time credit, which is 17 days. There is no request for a

      restitution in this matter. I am going to order that you pay court costs as

      determined by the clerk of courts. I’ll note that your jail time credit is what

      it is because you were serving a – you’ve been serving a misdemeanor

      sentence.

             Sir, following your release from prison, you may be required to serve

      a non-mandatory period of post-release control for a period of up to three

      years under the supervision of the parole board. * * *

      {¶ 22} Upon review of the record, including the PSI and Bucey’s sentencing

memorandum, we find no non-frivolous argument that the trial court’s nine-month

sentence was clearly and convincingly unsupported by the record.

      {¶ 23} If a defendant has committed an offense subject to post-release control

under R.C. 2967.28, the trial court must notify the defendant at sentencing of the post-

release control requirement and the consequences if the defendant violates post-release

control. R.C. 2929.19; State v. Qualls, 131 Ohio St. 3d 499, 2012-Ohio-1111, 967 N.E.2d
718, ¶ 18. It is well-established that when a judge fails to impose the required post-

release control as part of a defendant’s sentence, “that part of the sentence is void and

must be set aside.” (Emphasis sic.) State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-

6238, 942 N.E.2d 332, ¶ 26; see also State v. Holdcroft, 137 Ohio St. 3d 526, 2013-Ohio-
                                                                                          -12-


5014, 1 N.E.3d 382, ¶ 7. The improper post-release control sanction “may be reviewed

at any time, on direct appeal or by collateral attack.” Fischer at ¶ 27.

       {¶ 24} R.C. 2967.28(C) provides that any prison term for a fourth-degree felony

not subject to R.C. 2967.28(B)(1) or (3) “shall include a requirement that the offender be

subject to a period of post-release control of up to three years after the offender’s release

from imprisonment, if the parole board, in accordance with division (D) of this section,

determines that a period of post-release control is necessary for that offender.” The trial

court accurately informed Bucey of this post-release control requirement at the

sentencing hearing. However, the trial court’s judgment entry incorrectly indicated that

Bucey would subject to “three years” of post-release control at the discretion of the Parole

Board. See State v. Clark, 2d Dist. Clark No. 2018-CA-86, 2019-Ohio-3196 (court erred

in sentencing defendant to post-release control for a period of “three years” when R.C.

2967.28(C) actually required his term of post-release control to be for a period of “up to

three years.”).

       {¶ 25} If proper notification is given during the sentencing hearing and the

sentencing entry either omits or states the wrong term of post-release control, a trial court

is authorized to correct the error or omission with a nunc pro tunc entry. State ex rel.

Womack v. Marsh, 128 Ohio St. 3d 303, 2011-Ohio-229, 943 N.E.2d 1010, ¶ 14-15; State

v. Qualls, 131 Ohio St. 3d 499, 2012-Ohio-1111, 967 N.E.2d 718, ¶ 30. We note that the

trial court’s ability to correct its judgment through a nunc pro tunc entry terminates upon

the defendant’s completion of his prison term. E.g., Holdcroft at ¶ 18.

                                      IV. Conclusion

       {¶ 26} We have conducted our independent review of the record pursuant to
                                                                                         -13-


Penson, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300, and we agree with appellate

counsel that there are no non-frivolous issues for review.

       {¶ 27} However, in light of the error in the judgment entry with respect to post-

release control, the judgment with respect to post-release control will be vacated and the

matter will be remanded for the limited purpose of the trial court’s filing a nunc pro tunc

entry to correct the imposition of post-release control. See State v. Melvin, 2d Dist.

Montgomery Nos. 27248 and 27263, 2017-Ohio-7938, ¶ 19-20 (finding no non-frivolous

issues in Anders review, but remanding for the correction of clerical errors in the judgment

entries). In all other respects, the trial court’s judgment will be affirmed.

                                      .............



WELBAUM, P.J. and DONOVAN, J., concur.


Copies sent to:

Mathias H. Heck
Andrew T. French
Travis Kane
Michael A. Bucey
Hon. Mary Katherine Huffman